DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Part III   EXAMINER'S AMENDMENT


2.	An Examiner's Amendment to the record appears below.  Should the changes and/or  additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	The application has been amended as follows:

In claim 13, line 20, semi colon “;” has been changed to a period --.--.



	
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination a module configured to communicate with an API tool to receive a plurality of data sets using an open API format about metrics of various operating distributed power sources; a cell site module configured to monitor power usage at a cell site and to generate a series of data sets about the power usage at the cell site; an analysis module configured to correlate the plurality of data sets of the various operated distributed power sources with the series of data sets of power usage at the cell site; the analysis module to forecast a frequency and a duration of a power outage at the cell site based on metrics of correlated 

	Regarding claim 7, the prior art of record fails to teach or suggest alone, or in combination communicating with an API tool to receive a plurality of data sets using an open API format about metrics of various operating distributed power sources; monitoring power usage at a cell site and to generate a series of data sets about the power usage at the cell site; correlating the plurality of data sets of the various operated distributed power sources with the series of data sets of power usage at the cell site; forecasting a frequency and a duration of a power outage at the cell site based on metrics
of correlated data of the data sets of the various operated distributed power sources and the series
of data sets about power usage at the cell site; and configuring a backup power supply with a capacity at the cell site based on the metrics derived from the correlated data wherein the capacity backup power supply is determined in accordance with the frequency and the duration of the power outage at the cell site.

Regarding claim 13, the prior art of record fails to teach or suggest alone, or in combination implementing the operational mode of a radio receiver of a cell or base station by an automated workflow in response to aggregated data of a network; communicating with an API tool to receive a plurality of data sets using an open API format about metrics of various operating distributed power sources; monitoring power usage at a cell site and to generate a series of data sets about the power usage at the cell site; correlating the plurality of data sets of the various operated distributed power sources with the series of data sets of power usage at the cell site; forecasting a frequency and a 
	
Tapia (US 10,506,460) discloses a self-organizing network (SON) configured to receive information indicating that access network equipment is experiencing a power outage (abstract), a SON tool(s) 304 (fig. 3) may receive performance indicators, such as performance indicators 110, either through the API (application programming interface) 108 and consolidation engine 112 or from the access network equipment 310 and any intervening components (col. 10 lines 43-58). Examples of such performance indicators include a main power supply status, a battery level, a fuel level, a generator status, or a backup power supply status (col. 10 lines 43-58). Upon retrieving or receiving the performance indicators, the SON tool(s) 304 may determine the existence of a power outage at access network equipment 310 (col. 10 lines 43-58). The SON tool(s) 304 may determine the existence of the power outage based on a comparison of the performance indicators to one or more thresholds or models (col. 10 lines 43-58).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648